PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
Elated United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/795,429
Filing Date: 19 Feb 2020
Appellant(s): EL ANDALOUSSI et al.



__________________
Matthew Pavao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13-17, 19-20, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Comparison of three methods for isolation of urinary microvesicles to identity biomarkers of nephrotic syndrome by Rood et al. (Rood) in view of WO 2010/056337 by Kuslich et al. (Kuslich). 
In regard to claim 13, Rood teaches a method for purifying extracellular vesicles, particularly exosomes (pg. 810; pg. 812, “Discussion”; pg. 814-815, “Discussion”).  While Rood does not explicitly state that the exosomes are therapeutic delivery exosomes, the Examiner interprets exosomes to read on therapeutic delivery exosomes in light of the instant specification, particularly in view of paragraph [0003] which states that exosomes are an example of therapeutic delivery vesicles.  
Rood teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”); Rood teaches exposing a sample comprising at least one extracellular vesicle to either ultrafiltration or ultracentrifugation (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”).  Rood teaches that ultrafiltration and ultracentrifugation leave 
Rood does not explicitly teach ultrafiltration followed by size exclusion chromatography; however, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate size exclusion liquid chromatography in conjunction with ultrafiltration in order to further remove highly abundant proteins present after ultrafiltration.  One of ordinary skill in the art would be motivated to apply size exclusion chromatography to an ultrafiltration process, similar to an ultracentrifugation process, since both ultrafiltration and ultracentrifugation result in similar samples containing both microvesicles and proteins which need further separation.  One of ordinary skill in the art would be motivated to further separate an ultrafiltration sample with size exclusion liquid chromatography in order to effectively separate the sample into fractions which can be further analyzed.    
Rood does not teach introducing at least one polynucleotide construct encoding at least one polypeptide into a cell line capable of producing extracellular vesicles, particularly therapeutic delivery vesicles. 

Rood does not teach introducing at least one polynucleotide construct encoding at least one polypeptide into a cell capable of producing extracellular vesicles or collecting the extracellular vesicles produced by the cell of step i). 
Kuslich teaches a method for purifying extracellular vesicles ([00115]).  Kuslich teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration ([00115]).  Kuslich teaches exposing the sample following the ultrafiltration in step i) to size exclusion liquid chromatography ([00115]).  Further, Kuslich teaches i) introducing at least one polynucleotide construct encoding at least one polypeptide into a cell capable of producing extracellular vesicles ([00121]-[00138]; [00157]-[00160]; [00850]).  Kuslich teaches collecting the extracellular vesicles produced by the cell of step i) ([00121]-[00138]; [00157]-[00160]).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to introduce at least one polynucleotide construct encoding at least one polypeptide into a cell line capable of producing extracellular vesicles and collect the extracellular vesicles, as taught by Kuslich, in the method of Rood as it is a known method to capture and concentrate exosomes for further isolation.  One of ordinary skill in the art would be motivated to choose the appropriate binding agent based on desire of isolating exosomes from particular cell types. 

In regard to claim 14, Rood teaches at least one filter is used during ultrafiltration (pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”, “nanomembrane ultrafiltration”).
In regard to claim 15, Rood teaches the at least one filter comprises a molecular weight cut off of 100 kDa (pg. 815, “Sample preparation and isolation methods”, “molecular weight cut-off 100kDa).
In regard to claim 16, Rood teaches the at least one filter comprises a molecular weight cut off of 100 kDa (pg. 815, “Sample preparation and isolation methods”, “molecular weight cut-off 100kDa).  Rood further teaches various molecular weight cut offs for different fractions (pg. 811, “Results, Isolation of microvesicles by ultracentrifugation followed by SEC”). Rood does not teach the filter comprises a molecular weight cut off of 200 kDa. 
As the purification, efficiency of operation, and cost of operation are variables that can be modified, among others, by adjusting said molecular weight cut off, the precise molecular weight cut off would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed molecular weight cut off cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 17, Rood teaches the at least one filter comprises a molecular weight cut off of 100 kDa (pg. 815, “Sample preparation and isolation methods”, “molecular weight cut-off 100kDa).  Rood further teaches various molecular weight cut offs for different fractions (pg. 811, “Results, Isolation of microvesicles by ultracentrifugation followed by SEC”).  Rood does not teach the filter comprises a molecular weight cut off of 500 kDa.
As the purification, efficiency of operation, and cost of operation are variables that can be modified, among others, by adjusting said molecular weight cut off, the precise molecular weight cut off would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed molecular weight cut off cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the molecular weight cut off of the filter in the method of Rood in order to obtain the desired balance between purification, efficiency of operation, and cost of operation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
claim 19, Rood teaches at least two different filters are used during ultrafiltration and wherein the at least two different filters have a different molecular weight cut off (pg. 815, “Sample preparation and isolation methods”).
In regard to claim 20, Rood teaches a method for purifying extracellular vesicles, particularly exosomes (pg. 810; pg. 812, “Discussion”; pg. 814-815, “Discussion”).  While Rood does not explicitly state that the exosomes are therapeutic delivery exosomes, the Examiner interprets exosomes to read on therapeutic delivery exosomes in light of the instant specification, particularly in view of paragraph [0003] which states that exosomes are an example of therapeutic delivery vesicles.  
Rood teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”); Rood teaches exposing a sample comprising at least one extracellular vesicle to either ultrafiltration or ultracentrifugation (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”).  Rood teaches that ultrafiltration and ultracentrifugation leave behind highly abundant proteins; highly abundant proteins interfere with identification of microvesicular proteins (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”).  Rood teaches separation of highly abundant proteins from microvesicles after ultracentrifugation by size exclusion chromatography (pg. 811, “Results, Isolation of microvesicles by ultracentrifugation followed by SEC).  Rood teaches size exclusion chromatography results in three fractions with different weight cut offs; Rood teaches the high molecular weight fraction is subjected to proteomic 
Rood does not explicitly teach ultrafiltration followed by size exclusion chromatography; however, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate size exclusion liquid chromatography in conjunction with ultrafiltration in order to further remove highly abundant proteins present after ultrafiltration.  One of ordinary skill in the art would be motivated to apply size exclusion chromatography to an ultrafiltration process, similar to an ultracentrifugation process, since both ultrafiltration and ultracentrifugation result in similar samples containing both microvesicles and proteins which need further separation.  One of ordinary skill in the art would be motivated to further separate an ultrafiltration sample with size exclusion liquid chromatography in order to effectively separate the sample into fractions which can be further analyzed.    
Rood does not teach introducing at least one polynucleotide construct encoding at least one polypeptide into a cell line capable of producing extracellular vesicles, particularly therapeutic delivery vesicles. 
Rood teaches cells release membrane vesicles in an extracellular environment (pg. 814-815).  Rood teaches microparticles bud from plasma/apical cell membrane after stress, activation, or apoptosis; Rood teaches formation of microparticles can be stimulated by stimuli (pg. 814-815).  Rood teaches protein components can stimulate tubular cells to secrete a large number of cytokines (pg. 814-815).  

Kuslich teaches a method for purifying extracellular vesicles ([00115]).  Kuslich teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration ([00115]).  Kuslich teaches exposing the sample following the ultrafiltration in step i) to size exclusion liquid chromatography ([00115]).  Further, Kuslich teaches i) introducing at least one polynucleotide construct encoding at least one polypeptide into a cell capable of producing extracellular vesicles ([00121]-[00138]; [00157]-[00160]; [00850]).  Kuslich teaches collecting the extracellular vesicles produced by the cell of step i) ([00121]-[00138]; [00157]-[00160]).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to introduce at least one polynucleotide construct encoding at least one polypeptide into a cell line capable of producing extracellular vesicles and collect the extracellular vesicles, as taught by Kuslich, in the method of Rood as it is a known method to capture and concentrate exosomes for further isolation.  One of ordinary skill in the art would be motivated to choose the appropriate binding agent based on desire of isolating exosomes from particular cell types. 
Additionally, Kuslich teaches a method for purifying extracellular vesicles, particularly therapeutic exosomes ([00115], [0001]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate therapeutic delivery exosomes, as taught by Kuslich, in the method of Rood as these separations are known to be used for separation of therapeutic delivery exosomes.

In regard to claim 22, Rood teaches a method for purifying extracellular vesicles, particularly exosomes (pg. 810; pg. 812, “Discussion”; pg. 814-815, “Discussion”).  While Rood does not explicitly state that the exosomes are therapeutic delivery exosomes, the Examiner interprets exosomes to read on therapeutic delivery exosomes in light of the instant specification, particularly in view of paragraph [0003] which states that exosomes are an example of therapeutic delivery vesicles.  
Rood teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”); Rood teaches exposing a sample comprising at least one extracellular vesicle to either ultrafiltration or ultracentrifugation (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”).  Rood teaches that ultrafiltration and ultracentrifugation leave behind highly abundant proteins; highly abundant proteins interfere with identification of microvesicular proteins (pg. 810, “ultrafiltration”; pg. 811, “Results, Isolation of microvesicles by ultracentrifugation and nanomembrane ultrafiltration”).  Rood teaches separation of highly abundant proteins from microvesicles after ultracentrifugation by size exclusion chromatography (pg. 811, “Results, Isolation of microvesicles by ultracentrifugation followed by 
Rood does not explicitly teach ultrafiltration followed by size exclusion chromatography; however, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate size exclusion liquid chromatography in conjunction with ultrafiltration in order to further remove highly abundant proteins present after ultrafiltration.  One of ordinary skill in the art would be motivated to apply size exclusion chromatography to an ultrafiltration process, similar to an ultracentrifugation process, since both ultrafiltration and ultracentrifugation result in similar samples containing both microvesicles and proteins which need further separation.  One of ordinary skill in the art would be motivated to further separate an ultrafiltration sample with size exclusion liquid chromatography in order to effectively separate the sample into fractions which can be further analyzed.    
Rood does not teach introducing at least one polynucleotide construct encoding at least one polypeptide into a cell line capable of producing extracellular vesicles, particularly therapeutic delivery vesicles. 
Rood teaches cells release membrane vesicles in an extracellular environment (pg. 814-815).  Rood teaches microparticles bud from plasma/apical cell membrane after stress, activation, or apoptosis; Rood teaches formation of microparticles can be stimulated by stimuli (pg. 814-815).  Rood teaches protein components can stimulate tubular cells to secrete a large number of cytokines (pg. 814-815).  

Kuslich teaches a method for purifying extracellular vesicles ([00115]).  Kuslich teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration ([00115]).  Kuslich teaches exposing the sample following the ultrafiltration in step i) to size exclusion liquid chromatography ([00115]).  Further, Kuslich teaches i) introducing at least one polynucleotide construct encoding at least one polypeptide into a cell capable of producing extracellular vesicles ([00121]-[00138]; [00157]-[00160]; [00850]).  Kuslich teaches collecting the extracellular vesicles produced by the cell of step i) ([00121]-[00138]; [00157]-[00160]).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to introduce at least one polynucleotide construct encoding at least one polypeptide into a cell line capable of producing extracellular vesicles and collect the extracellular vesicles, as taught by Kuslich, in the method of Rood as it is a known method to capture and concentrate exosomes for further isolation.  One of ordinary skill in the art would be motivated to choose the appropriate binding agent based on desire of isolating exosomes from particular cell types. 
Additionally, Kuslich teaches a method for purifying extracellular vesicles, particularly therapeutic exosomes ([00115], [0001]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate therapeutic delivery exosomes, as taught by Kuslich, in the method of Rood as these separations are known to be used for separation of therapeutic delivery exosomes.  Kuslich teaches authophagy inhibitors ([00303]). 

In regard to claim 23, Rood teaches the extracellular vesicles purified using ultrafiltration followed by size exclusion liquid chromatography comprise less protein contamination than extracellular vesicles purified using ultracentrifugation alone (pg. 812, “Discussion”). 
In regard to claim 25, Kuslich teaches the polypeptide is a therapeutic polypeptide ([0001]; [0004]-[0005]). 
In regard to claim 26, Kuslich teaches the polypeptide is a therapeutic polypeptide ([0001]; [0004]-[0005]). 
In regard to claim 27, Kuslich teaches the polypeptide is a therapeutic polypeptide ([0001]; [0004]-[0005]). 
Claims 13-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/056337 by Kuslich et al. (Kuslich). 
In regard to claim 13, Kuslich teaches a method for purifying extracellular vesicles, particularly therapeutic delivery vesicles ([00115], [0001]).  Kuslich teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration ([00115]).  Kuslich teaches exposing the sample following the ultrafiltration in step i) to size exclusion liquid chromatography ([00115]).
prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Kuslich teaches i) introducing at least one polynucleotide construct encoding at least one polypeptide into a cell capable of producing extracellular vesicles ([00121]-[00138]; [00157]-[00160]; [00850]).  Kuslich teaches collecting the extracellular vesicles produced by the cell of step i) ([00121]-[00160]).  
In regard to claim 14, Kuslich teaches at least one filter is used during ultrafiltration ([00115], nanomembrane ultrafiltration).
In regard to claim 25, Kuslich teaches the polypeptide is a therapeutic polypeptide ([0001]; [0004]-[0005]). 




(2) Response to Argument
Appellant’s arguments filed 1/28/2022 have been fully considered but they are not persuasive.
The Affidavit dated 1/28/2022 is identical to the Affidavit dated 8/26/2021.  The Affidavit was fully considered in the Final Office Action dated 9/7/2021 (see pages 20-22 of Final Office Action). 
In regard to the Appellant’s argument that the office failed to consider the cited references in their entirety and has failed to consider all the evidence in the record and weigh the power of each reference; a prima facie case of obviousness is not supported and should be withdrawn, the Examiner does not find this persuasive.  The Examiner considers each detailed argument below. 
In regard to the Appellant’s argument that Rood and Kuslich are silent on therapeutic exosomes as they are centered on the diagnostic applications of exosomes, biomarker detection to identify disease; paragraph [0003] of the instant specification does not inform on the teachings of Rood or Kuslich but merely states that exosomes can be an example of therapeutic delivery vesicles, but it does not mean that all exosomes are therapeutic delivery vesicles, the Examiner does not find this persuasive. 
The claims use the open transitional phrase “comprising”.  See MPEP 2111.03.  The claims do not exclude diagnostic purposes. 
As noted above: Rood teaches a method for purifying extracellular vesicles, particularly exosomes (pg. 810; pg. 812, “Discussion”; pg. 814-815, “Discussion”).  While Rood does not explicitly state that the exosomes are therapeutic delivery exosomes, the Examiner interprets exosomes to read on therapeutic delivery exosomes in light of the instant specification, particularly in view of paragraph [0003] which states that exosomes are an example of therapeutic delivery vesicles.  

    PNG
    media_image2.png
    120
    643
    media_image2.png
    Greyscale

Further, paragraph [0032] of the instant specification provides a definition for the term “therapeutic delivery vesicle”.  Paragraph [0032] states that “therapeutic delivery vesicles…shall be understood to  relate to any type of vesicle that is, for instance, obtainable from a cell, for instance…an exosome” ([0032]).  Rood teaches exosomes and microvesicles (abstract).  Rood teaches exosomes secreted by tubular cells (pg. 810; pg. 814-815). 
Additionally, Exosomes as defined by Wikipedia are defined as extracellular vesicles produced by cells (https://en.wikipedia.org/wiki/Exosome_(vesicle)).  
In response to applicant's arguments against the references individually, one cannot 
show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kuslich teaches a cell line. 
In regard to the Appellant’s argument Rood does not teach or suggest ultrafiltration followed by SEC; Rood teaches ultrafiltration is an undesirable technique for microvesicle purification; Gonzales also reports that ultrafiltration tends to retain and concentrate soluble proteins in urine in addition to exosomes, reducing sensitivity of the discovery process; if a skilled artisan was pursuing a method of isolating microvesicles from a sample using ultrafiltration, the inability to detect microvesicular markers following ultrafiltration would prevent the skilled artisan from being able to track and evaluate the success of their method, rendering ultrafiltration an undesirable technique; Rood should be limited to nephrotic urine, the Office should have confined their interpretation of Rood to the diagnostic use of exosomes in nephrotic urine, the Examiner does not find this persuasive. 
As noted in the prior art rejection: Rood does not explicitly teach ultrafiltration followed by size exclusion chromatography; however, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate size exclusion liquid chromatography in conjunction with ultrafiltration in order to further remove highly abundant proteins present after ultrafiltration.  One of ordinary skill in the art would be motivated to apply size exclusion chromatography to an ultrafiltration process, similar to an ultracentrifugation process, since both ultrafiltration and ultracentrifugation result in similar samples containing both microvesicles and proteins which need further separation.  One of ordinary skill in the art would be motivated to further separate an ultrafiltration sample with size exclusion liquid chromatography in order to effectively separate the sample into fractions which can be further analyzed.    
The Applicant has not submitted evidence showing there was no reasonable expectation of success.  See MPEP 2143.02.
A degree of predictability exists in the prior art.  See MPEP 2143.02.  It would be predictable to one of ordinary skill in the art to combine ultrafiltration with size exclusion chromatography in order to achieve desired separations. 
In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
In regard to Rood’s statements that “microvesicular markers were not detectable using ultrafiltration” and citations directed towards Gonzalez; this citation specifically refers to the situation where a patient has nephrotic syndrome.  Rood additionally states on pg. 810 “Recent student have shown that microvesicles can be recovered from urine by ultracentrifugation or ultrafiltration techniques.”  The claims do not require nephrotic syndrome, therefore, the method of ultrafiltration by Rood is applicable to the claims. 
In regard to the Appellant’s argument the office has provided no evidence to support applying SEC after ultrafiltration; ultrafiltration and ultracentrifugation are highly divergent techniques that are based on different physical forces and consequently result in distinctly segregated sample components; ultrafiltration uses pressure and concentration gradients to generate separation through a semipermeable membrane; ultracentrifugation separates particles based on how fast a particle of given size and shape settles to the bottom of a suspension when subject to high acceleration, the Examiner does not find this persuasive. 
The Examiner acknowledges that ultrafiltration and ultracentrifugation are different techniques.  The Examiner has combined different adjacent embodiments from Rood to read on ultrafiltration followed by size exclusion chromatography.

A degree of predictability exists in the prior art.  See MPEP 2143.02.  It would be predictable to one of ordinary skill in the art to combine ultrafiltration with size exclusion chromatography in order to achieve desired separations. 
In regard to the Appellant’s argument Rood is deficient in teaching the introduction of at least one polynucleotide construct into a cell line capable of producing therapeutic delivery vesicles; Kuslich relates to labeling exosomes isolated from cell culture medium; paragraphs [00121]-[00138], [00157]-[00160], and [00850] do not teach introduction of a polynucleotide into a cell line producing extracellular vesicles; Kuslich is describing binding agents for affinity capture based on binding to known surface components on extracellular vesicles, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kuslich teaches introduction of at least one polynucleotide construct into a cell line capable of producing therapeutic delivery vesicles.
Kuslich teaches a method for purifying extracellular vesicles ([00115]).  Kuslich teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration ([00115]).  Kuslich teaches exposing the sample following the ultrafiltration in step i) to size exclusion liquid chromatography ([00115]).  Further, Kuslich teaches i) introducing at least one polynucleotide construct encoding at least one polypeptide into a cell capable of producing extracellular vesicles ([00121]-[00138]; [00157]-[00160]; [00850]).  Kuslich teaches collecting the extracellular vesicles produced by the cell of step i) ([00121]-[00138]; [00157]-[00160]).
The claims do not exclude binding agents for affinity capture.   Paragraphs [00121]-[00138] are directly related to exosomes and introducing polynucleotide constructions into a cell line to produce extracellular vesicles.   
In regard to the Appellant’s argument the Examiner has failed to consider the Andaloussi Declaration and the unexpected superior results; data described in paragraph [0074] of the instant specification show that purification using ultrafiltration followed by SEC resulted in many of the contaminating proteins originally seen in the ultrafiltration sample to be eluted and removed from the fraction containing pure exosomes; paragraphs [0072]-[0073] of the instant specification show purification by ultrafiltration followed by SEC yielded microvesicles lacking distortion and aggregation; this improved vesicular integrity observed in microvesicles purified by the claimed methods further demonstrated an improved technical effect in their therapeutic application; [0145]-[0148] and Figure 5 show therapeutic delivery exosomes purified by ultrafiltration and sequential liquid chromatography resulted in greater body weight increase, the Examiner does not find this persuasive. 

The assertions in the Declaration are not commensurate in scope with the claims.  The claims do not require a fraction containing pure exosomes; microvesicles lacking distortion or aggregation or improved vesicular integrity.  The claims do not relate to the body weight of mice. 
Paragraph [0074], as noted by the Appellant, is directed towards specific Sephacryl S-300 or S-500 columns with specific vesicle recovery rate and protein per vesicle ratios.  Paragraph [0074] is directed towards highly efficient isolation of high yields of biophysically intact exosomes free of protein contamination.  The claims do note require these specific types of column, vesicle recovery rate, protein per vesicle rations, highly efficient isolation of high yields of biophysically intact exosomes free of protein contamination. 
Paragraphs [0072]-[0073] of the instant specification are directed towards vesicles of around 100 nm.  This is not reflected in the claim. 
The claims are not directed towards improved vesicular integrity. 
Figure 5 and paragraph [0145]-[0148] are directed towards body weight changes, specific cells (therapeutic decoy polypeptide receptor activin fused to either the carrier proteins syndecan or synaptotagmin; chylomicrons, and treatment of mice.  The claims are not directed towards these properties. 
In regard to the Appellant’s argument regarding claim 20; Rood and Kuslich fail to teach exposing the cell line to oxygen deprivation, serum starvation, or a combination thereof; Rood does not teach exposure of the sample to stress inducing agents as part of a method of purifying therapeutic delivery exosomes; the Office relies on a high level discussion; Rood does not teach exposure to stress inducing condition or autophagy inhibitors as part of a method for purifying therapeutic delivery exosomes; a cell line excludes in vivo cells, the Examiner does not find this persuasive. 
As noted above: Rood teaches prior to step i) exposing the sample to stress inducing conditions (pg. 810, “cell activation, oxidative stress, and apoptosis”; pg. 814-815, “Discussion”, “stress, activation, or apoptosis”). Rood teaches the stress inducing conditions are oxygen deprivation or serum starvation (pg. 810, “cell activation, oxidative stress, and apoptosis”; pg. 814-815, “Discussion”, “stress, activation, or apoptosis”).
Rood explicitly teaches oxidative stress. 
The claims use the open transition phrase “comprising”.  See MPEP 2111.03.  The claims do not exclude in vivo cells. 
In regard to the Appellant’s argument regarding claim 22; Rood and Kuslich fail to teach a method for purifying therapeutic delivery exosomes comprising exposing the cell line to autophagy inhibiting substances; paragraph [00303] of Kuslich describes exemplary uses of an exosome bio signature but does not mention authophagy inhibitors, the Examiner does not find this persuasive. 
Claim 22 requires “exposing the cell line to autophagy-inhibiting substances”. 
The claim does not require a specific autophagy inhibiting substance.  
As noted above: Kuslich teaches authophagy inhibitors ([00303]).

In regard to the Appellant’s argument regarding claim 13, Kuslich is silent on therapeutic delivery exosomes; Kuslich does not teach introducing a polynucleotide construct encoding a polypeptide into a cell line rather Kuslich teaches naturally occurring in exosomes may be components of the exosome’s bio signature; Kuslich merely recites an uninformative laundry list of seven exosome isolation techniques which provides no guidance of any particular steps in any particular order, the Examiner does not find this persuasive. 
As noted above: Kuslich teaches a method for purifying extracellular vesicles, particularly therapeutic delivery vesicles ([00115], [0001]).  Kuslich teaches exposing a sample comprising at least one extracellular vesicle to ultrafiltration ([00115]).  Kuslich teaches exposing the sample following the ultrafiltration in step i) to size exclusion liquid chromatography ([00115]).
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Kuslich teaches i) introducing at least one polynucleotide construct encoding at least one polypeptide into a cell capable of producing extracellular vesicles ([00121]-[00138]; [00157]-[00160]; [00850]).  Kuslich teaches collecting the extracellular vesicles produced by the cell of step i) ([00121]-[00160]).  
Paragraph [0032] of the instant specification provides a definition for the term “therapeutic delivery vesicle”.  Paragraph [0032] states that “therapeutic delivery vesicles…shall be understood to  relate to any type of vesicle that is, for instance, obtainable from a cell, for instance…an exosome” ([0032]).  Kuslich teaches exosomes obtained from a biological sample. 
Additionally, Exosomes as defined by Wikipedia are defined as extracellular vesicules produced by cells (https://en.wikipedia.org/wiki/Exosome_(vesicle)).  
The claims do not exclude binding agents for affinity capture.   Paragraphs [00121]-[00138] are directly related to exosomes and introducing polynucleotide constructions into a cell line to produce extracellular vesicles.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA M PEO/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        




Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700          
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.b